FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                            April 25, 2017
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-3327
                                                  (D.C. No. 6:12-CR-10174-JTM-1)
PHILIP ANDRA GRIGSBY,                                         (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, BALDOCK, and BRISCOE, Circuit Judges.
                  _________________________________

      As part of his criminal sentence, Philip Andra Grigsby owes $140,000 in

restitution. On March 17, 2016, the district court ordered that a certain union

retirement account be liquidated and its proceeds be paid into the court registry for

application to that restitution obligation. Mr. Grigsby’s appeal from that decision

was assigned appeal No. 16-3061. While No. 16-3061 was pending, Mr. Grigsby

moved the district court to “hold the monies . . . for the duration of the judicial

process.” R. at 46. He stated that if he lost in No. 16-3061, he would “file a request

      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
for reconsideration, a writ of certiorari, and a motion for rehearing, utilizing the

complete judicial process.” Id. On October 28, 2016, the district court noted that it

had already ordered the monies be held in the court’s registry pending the appeal and

denied the motion as superfluous and moot. Mr. Grigsby now appeals the October 28

denial order.1

       After Mr. Grigsby filed this appeal, this court affirmed in No. 16-3061.

See United States v. Grigsby, 665 F. App’x 701, 708 (10th Cir. 2016). We then

denied rehearing on January 10, 2017, and issued the mandate on January 18, 2017.

Mr. Grigsby’s time to file a petition for a writ of certiorari has expired, and there is

no indication that he did in fact file such a petition. Accordingly, the appeal process

for No. 16-3061 is concluded. It follows that Mr. Grigsby’s request for the district

court to retain the union-account funds in the court registry pending the entire appeal

process in No. 16-3061 is moot.

       Mr. Grigsby’s motion to supplement the record on appeal is denied. This

appeal is dismissed as moot.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge

       1
          Under Fed. R. App. P. 3(c)(1)(B), we can review only the order or orders
listed in the notice of appeal. See also Smith v. Barry, 502 U.S. 244, 248 (1992)
(“Rule 3’s dictates are jurisdictional in nature, and their satisfaction is a prerequisite
to appellate review.”). Because the notice of appeal identified only the October 28
denial order, we do not address arguments arising out of subsequent orders or
decisions by the district court, such as the denial of Mr. Grigsby’s motion to recuse.
                                             2